Citation Nr: 1110010	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss, to include consideration of an extraschedular evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from December 1996 to January 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which continued a 0 percent (noncompensable) evaluation for bilateral hearing loss.  

The Veteran testified at a January 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

During the Veteran's hearing, he asserted that consideration of an extraschedular evaluation is warranted in this case due to the effect of his service-connected hearing loss on his employment.  The Board has accordingly recharacterized the issue on appeal to include consideration of an extraschedular evaluation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran was afforded VA audiological examinations in January 2009 and in April 2010.  

On the January 2009 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
40
55
LEFT
40
35
55
80
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 82 percent in the left ear.

On the April 2010 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
35
45
LEFT
15
10
20
80
85

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 90 percent in the left ear.

During the Veteran's Board hearing, he noted the discrepancy in the results of the two VA examinations.  He reported that the April 2010 VA audiological evaluation took an unusually long time to complete at approximately two hours and that he was asked to redo the test during the course of the evaluation, calling into question the validity of the test.  He also stated that he did not recall that his left ear was tested for word recognition, although the Board notes that the examination report reflects that such was done at that time. 

However, because of the notable discrepancy between the puretone threshold results  in the lower frequencies in the left ear of the January 2009 and April 2010 VA audiological evaluations, the Board finds that a remand for a new VA examination is necessary to clarify the results and to evaluate the current severity of the Veteran's service-connected bilateral hearing loss.

Further, the Board notes that the Veteran contends that consideration of an extraschedular evaluation is warranted in this case due to the effect of his service-connected hearing loss on his employment.  Specifically, the Veteran reported during his Board hearing that he was not able to wear his hearing aids at work because he is employed an electrician and his job sites required that he wear ear muffs or ear plugs instead.  He has indicated that his hearing loss has therefore become a safety issue at the work place.  On remand, the RO/AMC should consider whether referral for an extraschedular evaluation is warranted in this case.  See 38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish supporting documentation verifying that he experiences marked interference with employment and/or that he has had frequent periods of hospitalization due to his service-connected bilateral hearing loss.  This evidence may include any correspondence from an employer or physician that would verify his contentions, and/or medical records showing periods of hospitalization. 

2.  The Veteran should be afforded a new VA audiological examination to assess the current severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review before the examination.

The VA examiner should include a discussion of the effects of the Veteran's service-connected bilateral hearing loss on his employment, and should indicate the severity of the impact of the bilateral hearing loss on the Veteran's employment.  The examiner must provide a complete rationale for his or her opinion.

3.  The RO/AMC should determine whether a referral to the Director of Compensation and Pension Service is warranted for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


